In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-20-00114-CR
     ___________________________

      SPENCER BATES, Appellant

                    V.

    THE STATE OF TEXAS, Appellee



  On Appeal from the 213th District Court
         Tarrant County, Texas
       Trial Court No. 1631863D


  Before Birdwell, Bassel, and Womack, JJ.
  Memorandum Opinion by Justice Bassel
                            MEMORANDUM OPINION

                                     I. Introduction

       Appellant Spencer Bates appeals his conviction for the third-degree felony

offense of assault–family violence by impeding the breath or circulation of his wife 1

for which he was sentenced to five years’ imprisonment. In two points, Bates argues

that the trial court committed harmful error by failing to order a presentence

investigation (PSI) report and that the trial court imposed a grossly disproportionate

sentence in violation of the Eighth Amendment. Following case law from this court

and similar holdings from other courts, we rule against Bates on his first point and

hold that he forfeited any error by failing to object to the trial court’s failure to order a

PSI report or, alternatively, that any error in failing to order a PSI report was

harmless. We also rule against Bates on his second point because he failed to include

any evidence in his motion for new trial that would allow us to perform a proper

disproportionate-sentence analysis. Accordingly, we affirm.

                   II. Brief Factual and Procedural Background

       On February 16, 2020,2 after Bates’s wife threatened to leave him, he began

choking her and slapped her in the face, leaving a scratch mark on her cheek. She


       The couple married on January 29, 2020. At the time of the revocation
       1

hearing on May 29, 2020, Bates’s wife testified that she was still technically married to
Bates but that “the annulment [was] in process.”

       The record contains testimony about other instances in which Bates assaulted
       2

and threatened his wife and is replete with her testimony about her fear of being

                                             2
went outside and tried to escape over the fence, but Bates grabbed her, brought her

back to the bedroom, got on top of her, and put his hands around her throat so that

she could not breathe. Bates retrieved a handgun from a dresser drawer, pointed it at

his wife’s head, and threatened to kill her. Bates’s wife’s mother came over to the

house when she was unable to reach her daughter by phone, and her yelling caused

Bates to let his wife go.

       Based on this incident, the State charged Bates with first-degree aggravated

assault with a deadly weapon causing bodily injury, second-degree aggravated assault

with a deadly weapon by threat, and third-degree assault–family violence by impeding

breath or circulation. Bates pleaded guilty to the third-degree felony, the State waived

the other two counts, and the trial court deferred an adjudication of guilt and placed

Bates on three years’ deferred-adjudication community supervision.

       Less than a month later, the State filed a petition to proceed to adjudication,

alleging that Bates had committed five violations of his community-supervision

conditions. At the hearing on the State’s petition, the State waived the first two

allegations, and Bates pleaded “true” to allegation three and “not true” to allegations

four and five. After hearing testimony, the trial court found allegations three, four,

and five to be true; adjudicated Bates guilty; and sentenced him to five years’

imprisonment.


retaliated against based on providing such testimony. Because such testimony is not
necessary to the disposition of the appeal, we omit it from the background section.

                                           3
           III. Any Error from the Lack of a PSI Report Was Forfeited
                        or, Alternatively, Was Harmless

       In his first point, Bates argues that the trial court committed harmful error by

failing to order a PSI report. Bates contends that his right to a PSI report is a

systemic or waivable right and that he was not required to object to the trial court’s

failure to order a PSI report in order to preserve error. Bates relies on a 2006 case

from the San Antonio Court of Appeals to support his argument. See Laster v. State,

202 S.W.3d 774, 777 (Tex. App.—San Antonio 2006, no pet.) (op. on reh’g). Bates,

however, ignores a 2016 case from this court holding that the right to a PSI report can

be forfeited by a failure to object. See Baires v. State, No. 02-16-00022-CR, 2016 WL

5845927, at *5 (Tex. App.—Fort Worth Oct. 6, 2016, no pet.) (mem. op., not

designated for publication). This authority, and similar holdings from other courts, is

decisive of Bates’s first point.

       As we explained in Baires, “A complaint concerning the trial court’s error in

failing to comply with th[e] statutory duty [to order the preparation of a PSI report]

must be preserved in the trial court by a timely and specific request, objection, or

motion that is ruled on by the trial court.” Id. Although we based our decision in

Baires on a now-repealed PSI statute, the current PSI statute does not differ

appreciably with regard to its mandatory nature or its forfeitability. Compare Tex.

Code Crim. Proc. Ann. art. 42.12, § 9(a) (“[B]efore the imposition of sentence by a

judge in a felony case, . . . the judge shall direct a supervision officer to report to the


                                            4
judge in writing on the circumstances of the offense with which the defendant is

charged, the amount of restitution necessary to adequately compensate a victim of the

offense, the criminal and social history of the defendant, and any other information

relating to the defendant or the offense requested by the judge.”) (repealed by Act of

June 17, 2015, 84th Leg., R.S., ch. 770, § 3.01, 2015 Tex. Gen. Laws 2395), with Tex.

Code Crim. Proc. Ann. art. 42A.252(a) (“[B]efore the imposition of the sentence by a

judge, the judge shall direct a supervision officer to prepare a presentence report for

the judge.”). Moreover, other courts have similarly held that the right to a PSI report

is forfeited by the failure to object. See Jimenez v. State, 446 S.W.3d 544, 551 (Tex.

App.—Houston [1st Dist.] 2014, no pet.); Smith v. State, 91 S.W.3d 407, 409 (Tex.

App.—Texarkana 2002, no pet.) (“[T]he error in failing to order a PSI report is

waived if the defendant fails to object to the failure or to bring the failure to the trial

court’s attention.”); Wright v. State, 873 S.W.2d 77, 80 (Tex. App.—Dallas 1994, pet.

ref’d) (op. on reh’g) (expressly holding that the right to a PSI report is a forfeitable,

not a waivable-only, right). We therefore see no reason to depart from our holding in

Baires.

          Bates’s argument that his right to a PSI report is not forfeitable and his reliance

on Laster turns on the fact that the Legislature used the word “shall” in the PSI

statute. Laster, however, dealt with the right to have a mistrial declared when a

defendant is found incompetent after the beginning of the trial on the merits. 202

S.W.3d at 777. The concern in that scenario is that a person who is incompetent

                                               5
“cannot, by definition, intelligently waive his rights.” Id. at 778. This concern is not

present in the case before us that focuses on the waiver of a right to a PSI report,

which is not “a substantive right necessary to effectuate the proper functioning of our

criminal justice system.” See Grado v. State, 445 S.W.3d 736, 741 (Tex. Crim. App.

2014) (explaining when the nature of a right “is too significant to the judicial system

to conclude that it is extinguished by mere inaction”). Thus, Laster is not applicable

here.

        At no time prior to the conclusion of the punishment hearing did Bates

specifically request a PSI report, object to proceeding with a punishment hearing in

the absence of a PSI report, or file a motion seeking a PSI report as required to

preserve error for our review. See Tex. R. App. P. 33.1(a)(1)(A); Baires, 2016 WL

5845927, at *5. Because Bates did not specifically request a PSI report, object to

proceeding with a punishment hearing in the absence of a PSI report, or file a motion

seeking a PSI report at any time prior to the conclusion of his punishment hearing, he

forfeited his right to complain of any error concerning the trial court’s failure to order

a PSI report. See Tex. R. App. P. 33.1(a)(1)(A); Baires, 2016 WL 5845927, at *5;

Jimenez, 446 S.W.3d at 551; Smith, 91 S.W.3d at 409; Wright, 873 S.W.2d at 80.

        Alternatively, we hold that any error stemming from the lack of a PSI report

must be disregarded because it did not affect Bates’s substantial rights. See Tex. R.

App. P. 44.2(b); Whitelaw v. State, 29 S.W.3d 129, 132 (Tex. Crim. App. 2000) (holding

that any error in failure to order the preparation of a PSI report is subject to review

                                            6
for harm under Rule 44.2(b)); Yarbrough v. State, 57 S.W.3d 611, 618–19 (Tex. App.—

Texarkana 2001, pet. ref’d). In assessing the impact an alleged Rule 44.2(b) error may

have had on a punishment decision, we consider the entire record, the nature of the

evidence supporting the punishment decision, the character of the error, and how it

might be considered in connection with other evidence in the case. See Yarbrough, 57

S.W.3d at 619 (citing Morales v. State, 32 S.W.3d 862, 867 (Tex. Crim. App. 2000)).

Given the nature and character of the evidence supporting the trial court’s sentence of

five years’ imprisonment (Bates’s choking and strangling his wife while pointing a gun

at her head and threatening to kill her), and given the character of the error (the lack

of a PSI report in determining punishment for a third-degree felony for assault–family

violence by impeding breath or circulation) and how a PSI report might be considered

in connection with the other evidence, we hold that if Bates has not forfeited his

claims of error in the trial court’s failure to order the preparation of a PSI report,

nonetheless, such error did not affect his substantial rights. See Baires, 2016 WL

5845927, at *5; Buchanan v. State, 68 S.W.3d 136, 140 (Tex. App.—Texarkana 2001, no

pet.); Yarbrough, 57 S.W.3d at 620. Thus, we alternatively hold that even if Bates did

not forfeit this complaint, we are required to disregard the error. See Tex. R. App. P.

44.2(b). We overrule Bates’s first point.

  IV. Bates Provided No Evidence for a Disproportionate-Sentence Analysis

      In his second point, Bates argues that the trial court imposed a grossly

disproportionate punishment in violation of the Eighth Amendment.                 Bates

                                            7
recognizes that a sentence within the proper range of punishment is generally

permissible and concedes that the sentence imposed is within the statutorily

authorized range for the offense in question. Bates, however, argues that “it is

apparent that when the objectives of the system of prohibitions, penalties, and

correctional measure[s] in the Penal Code are properly considered, the sentence

imposed is excessive and disproportionate.” Assuming without deciding that Bates

preserved this issue for appeal in his motion for new trial, Bates has failed to carry his

burden on appeal to demonstrate that his five-year sentence is grossly

disproportionate to his offense. See Solem v. Helm, 463 U.S. 277, 290–91, 103 S. Ct.

3001, 3010 (1983).

      Bates failed to present any evidence or argument that would go toward

satisfaction of the tests which must be met under Solem and Harmelin. See Harmelin v.

Michigan, 501 U.S. 957, 1004–05, 111 S. Ct. 2680, 2707 (1991) (Kennedy, J.,

concurring in part); Solem, 463 U.S. at 290–91, 103 S. Ct. at 3011 (requiring, in

proportionality analysis, evidence comparing defendant’s sentence with sentences

received by other offenders in same jurisdiction and with sentences imposed for same

crime in other jurisdictions). That is, Bates provided no evidence comparing his

sentence with sentences received by other offenders in the same jurisdiction for the

same crime and with sentences imposed for the same crime in other jurisdictions, so

nothing in the record shows that Bates’s five-year sentence here constitutes a grossly



                                            8
disproportionate sentence or cruel and unusual punishment.3 Accordingly, Bates has

failed to carry his burden to show that his five-year sentence for the third-degree

felony offense of assault–family violence by impeding breath or circulation is grossly

disproportionate and thus unconstitutional. See Griffin v. State, No. 02-19-00020-CR,

2021 WL 126650, at *6 (Tex. App.—Fort Worth Jan. 14, 2021, no pet. h.) (mem. op.,

not designated for publication); Pantoja v. State, 496 S.W.3d 186, 193 n.4 (Tex. App.—

Fort Worth 2016, pet. ref’d) (declining to undergo proportionality analysis because

appellant offered no evidence of sentences imposed in same jurisdiction and other

jurisdictions); see also Hammer v. State, 461 S.W.3d 301, 303–04 (Tex. App.—Fort

Worth 2015, no pet.) (overruling appellant’s claim that punishment was grossly

disproportionate to offense because appellant offered no evidence in connection with

motion for new trial of sentences imposed for same crime in same jurisdiction and

other jurisdictions).

       Accordingly, we overrule Bates’s second point.




       3
        Bates’s motion for new trial makes only a general statement that such evidence
exists: “There are numerous defendants currently on probation or serving less time in
prison for offenses that are more serious than this case[,] and few defendants possess
the favorable background and characteristics that [Bates] possesses.”

                                          9
                                  V. Conclusion

      Having overruled Bates’s two points, we affirm the trial court’s judgment.

                                                    /s/ Dabney Bassel

                                                    Dabney Bassel
                                                    Justice

Delivered: April 1, 2021




                                         10